DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Fournier on 04/30/2021.

The application has been amended as follows: 
(Currently Amended)  A bed system comprising:
    a receiver configured to receive a first information and a second information from a first user interface and a second user interface device, the first information corresponding to the first user interface device, the second information corresponding to the second user interface device, the first information including a state whether a first user is sleeping, the second information including a state whether a second user is sleeping; 
a first display configured to display a first image and a second image on a single screen in accordance with the first and second information, wherein the first and second images are pictograms of the first and second users, and to display a warning display in the first ; and
first and second beds,
wherein the first user interface device is connected to the first bed, and the second user interface device is connected to the second bed.19.     (Canceled)


Allowable Subject Matter
Claims are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed towards a bed system including an acquisition unit and a first display; the acquisition unit1 acquires a plurality of user interface device information from a plurality of user interface devices onto a single screen, where the plurality of user interface device information includes state information including at least one of bed state information and user state information. One image among the plurality of images includes a state display corresponding to the state information(s) which displays a warning display on the one image among the plurality of images when the state information is abnormal. The prior art of record fails to anticipate and/or render obvious to the claimed invention as they do not disclose a first display configured to display a first image and a second image on a single screen in accordance with the first and second information, wherein the first and second images are pictograms of the first and second users.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792